Citation Nr: 0402183	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from May 
to July 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Reno, Nevada (RO).  

In January 2002 the veteran filed a claim seeking service 
connection for a cervical spine and/or headache disorder.  A 
March 2002 VA examination report contains a medical opinion 
that suggests that the veteran incurred a cervical spine 
injury in service and that relates her headaches to that 
injury.  In May 2002 a decision review officer (DRO) made 
note of the veteran's claim.  The subsequent (October 2002) 
rating decision did not address the issue of entitlement to 
service connection for a cervical spine/headache disability.  
Accordingly, that issue is referred to the RO for all 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Based upon a preliminary review of the record, the Board 
finds that additional development must be accomplished prior 
to further appellate review of this case.  The veteran claims 
that an injury during active duty aggravated her pre-existing 
low back disability.  A pre-existing injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the pre-existing condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as opposed to mere symptoms, 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran served on active duty a little more than one 
month.  In June 2000, she fell from a cargo net while 
climbing a victory tower.  A few days after the fall she 
complained of low back and hip symptoms.  An x-ray revealed 
right L5-S1 sacralization.  She reported that she had had low 
back pain all of her life, but had not sought medical 
treatment.  A Medical Board evaluation determined that the 
veteran's low back disability had existed prior to active 
service and was not aggravated therein.  

Private medical records reflect that the veteran has received 
medical care for her low back disability since her separation 
from active service.  She was afforded VA medical 
examinations in July 2000 and March 2002.  Both examinations 
noted subjective complaints and objective findings of a 
chronic low back disability.  However, neither examination 
was by a physician.  The March 2002 examiner opined that 
there was insufficient evidence that the veteran's low back 
pain was due to the fall in service.  The examiner indicated 
that an orthopedic surgeon had concurred with this opinion.  

The Board finds that a remand to obtain a medical opinion 
concerning the nature and etiology of the veteran's current 
low back disability is warranted.  Specifically, the record 
does not include a sufficient medical opinion as to whether 
the veteran's fall in service aggravated her pre-existing low 
back disability by causing a permanent worsening of that 
disability.  Such an opinion is necessary for the resolution 
of the veteran's claim, particularly in light of the absence 
of evidence of functional impairment prior to active service, 
and the development of low back symptoms subsequent to her 
injury in service.  

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  In particular, 
the RO should notify the veteran of 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that information 
or evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should obtain all pertinent VA 
and private treatment records related to 
the veteran's low back disability not 
previously associated with the claims 
file.  She should assist in this matter 
by identifying all sources of treatment.

3.  Then, the RO should arrange for a VA 
examination by an orthopedic specialist 
to ascertain the nature and etiology of 
the veteran's current low back 
disability.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, the 
veteran's claims file, must be made 
available to the examiner for review.  
The examiner should review all pertinent 
records associated with the claim.  Any 
and all indicated evaluations, studies, 
and tests should be accomplished.  The 
examiner should report complaints and 
clinical findings in detail, and should 
opine whether it is at least as likely as 
not that the veteran's current low back 
disability is related to her period of 
active service.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that any 
preexisting low back disability was 
aggravated by the fall that she sustained 
during active service.  The examiner 
should find whether any such disability 
underwent a permanent worsening that was 
beyond the natural progression of the 
disorder.  The examiner should explain 
the rationale for the opinion given.

4.  Then, the RO should readjudicate the 
veteran's claim.  If it remains denied, 
the veteran and her representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




